Citation Nr: 0808864	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether benefit payments received by the veteran from the 
Social Security Administration are countable income for VA 
pension purposes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
August 1970.  

The issue on appeal comes from a September 2004 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  With regard to that 
determination, the St. Paul VARO's Pension Maintenance Center 
(PMC) notified the veteran that in light of unreported 
benefit payments from the Social Security Administration 
(SSA), the veteran's VA pension benefits were to be reduced 
retroactively, effective June 1, 2001.  The decision below 
addresses the veteran's appeal with respect to the September 
2004 determination by the St. Paul VARO/PMC that Social 
Security benefits are countable income as a matter of law.  

The Board also notes that following the above-noted September 
2004 notice from the PMC to the veteran with respect to the 
reduction in his pension benefits, the veteran was notified 
that same month by VA's Debt Management Center in St. Paul 
that an overpayment in the amount of $23,158 had been 
created.  The veteran filed with the agency of original 
jurisdiction (AOJ) a VA Form 21-4138 (Statement in Support of 
Claim), dated in October 2004, in which he noted that he 
wanted the debt to be canceled.  The Board construes this as 
a request for a waiver of recovery of an overpayment of 
pension benefits in the amount of $23,158.  This issue is 
referred to the Committee on Waivers and Compromises (COWC) 
for additional action.  


FINDING OF FACT

Benefit payments received by the veteran from SSA are 
countable income for VA pension purposes.  




CONCLUSION OF LAW

The veteran's benefit payments from SSA are countable income 
for VA purposes; the claim is without legal merit.  38 
U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2004, the St. Paul VARO PMC notified the veteran 
that it had information that he was receiving SSA benefit 
payments, the award of which had been effective April 1, 
2001.  Thus, the PMC assessed the SSA benefit payments as 
countable income effective June 1, 2001.  Due to the increase 
in the veteran's income, the veteran's VA pension benefits 
payable since June 1, 2001 were retroactively reduced.  In 
response to the notice from the PMC, the veteran noted in an 
October 2004 VA Form 21-4138 that he was no longer receiving 
SSA benefit payments and that SSA was also recouping an 
overpayment it had apparently made to him.  

Improved disability pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  38 U.S.C.A. § 1521(a).  

In determining annual income for nonservice-connected pension 
benefits, all payments of any kind or from any source, 
including salary, retirement or annuity payments, or similar 
income shall be included.  38 U.S.C.A. § 1503(a).  Payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received except 
for listed exclusions.  38 C.F.R. § 3.271.  In this regard, 
monthly benefit payments from SSA are not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  The Board can not find any 
legal basis for exempting such monthly SSA benefit payments 
as countable income.  As the disposition of this claim is 
based on the law, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Social Security benefits may not be 
excluded from countable income.

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007) (The VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of the 
disability.).

As noted above, the veteran's claim lacks legal merit; hence, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  



	(CONTINUED ON NEXT PAGE)




ORDER

The veteran's benefit payments from SSA are countable income 
for VA purposes; the appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


